TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 3, 2013



                                      NO. 03-12-00715-CV


                         Nancy C. Perez and Jose A. Perez, Appellants

                                                 v.

                                Texas Medical Board, Appellee




        APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




IT APPEARING to this Court that the appellants have failed to file a brief, and, accordingly,

has failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that

the appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellants

pay all costs relating to this appeal both in this Court and the court below; and that this decision

be certified below for observance.